 

cnme

\DOO-..]O\

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24

25

26

 

 

Case 2:17-cV-01190~JLR Documen_t 86 Filed 03/08/19 Page 1 01‘6

UNITED STATES DlSTRICT COURT
WESTERN DISTRIC_T OF WASH]NGTON
AT SEATTLE

PUGET soUND sURGICAL cENTER P.s.
naming
VS.

AETNA LIFE INSURANCE COMPANY,
AETNA, INC., AMTRAK HEALTH CARE
PLAN, ANCHORAGE sCHooL DISTRICT
ACTIVE EMPLOYEE oPEN C'HOICE PPo
MEDICAL PLAN, BECHTEL JACOBS
COMPANY LLC HEALTH AND WELFARE
PLAN, sTATE oF ALASKA ALASKA'CARE
EMPLOYEE HEALTH PLAN, BANK oF
AMERICA HEALTH CARE PLAN,
NORDSTROM, lNC. CLASSIC PLAN,
sTARBUCKs HEALTH CARE PLAN,
COsTCo WHoLEsALE HEALTH PLAN,
soUND HEALTH AND WELLNEs-s TRUST
PLAN, WESTCO HEALTH PLAN,
LOCKHEED MARTIN CoRPoRATioN
ToTAL HEALTH PLAN, and ADOBE
sYSTEMS_, INC. GROUP WELFARE PLAN

Defendants.

 

 

I. STIPULATION
The parties to this action, by and through their undersigned counsel of record, hereby
jointly request an extension of the discovery related deadlines The parties, do not seek a

continuance of the trial date or trial~related deadlines-. The parties have exceptional good cause to

STIPULA’I`ED MOTION AND [PROPOSED] OR])ER
TO CONTINUE DISCOVERY CUT-OFF DEADLINE -l MANSUKHANI, LLP

NO. 2:17~CV-01190-JLR

STIPULATED MOTION AND
EPRO`POS'EH| ORDER TO CONTINUE
DISCOVERY CUT-OFF DEADLINE
NOTED ON MOTION CALENDAR:.

M-ARCH 7, 2019

GORDON REES SCULLY

701 5th Avenue, Suite 2100
Seattle, WA 93104
Telephone: (206) 695-51 15

 

 

 

'Jl-l>b~>l\-J

‘--.`|O\

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24
25
26

 

 

Case 2:17~cv~01190-JLR Document 86 Filed 03103!19 Page 2 of 6

request relief from the current discovery deadline because the parties, after already conducting
substantial written discovery and exchanging nearly 15,000 documents agree-that a private
mediation is now necessary to see if the parties can resolve the dispute informally before
completing costly depositions that will require travel across the entire country. The parties
explain in more detail below‘.

l. Plaintiff Puget Sound Surgical Center filed this action against Aetna Life
Insurance Company and twelve named health plans as defendants Plaintiff’ s First Amended
Complaint seeks additional payment for medical services rendered in connection with bariatric
weight loss surgery, among other procedures (Dkt. l and 83). Plaintiff` produced claim
spreadsheets and documents identifying the underlying claims for health benefits at issue in this
matter. The materials Plaintit`f produced identify 688 underlying claims involving 65 different
health plans In total, Plaintiff produced l,l65 pages of documents

2. Upon receipt of the Plaintiffs documents and spreadsheets, Aetna promptly
began the process of gathering the applicable health benefit plan documents and claim file
materials for the 688 underlying claims at issue. Due to the large number of claims and sensitive
nature of the information contained the documents this process took far longer than originally
anticipated and ultimately lead to the parties having to request a trial continuance (Dl<t. 75 and
79.)

3. Ultimately, Aetna produced more than 12,000 documents to date. These
documents produced were reviewed for relevance, privilege, and ensuring that all HIPAA and
personal health information was redacted Aetna is in the process of` gathering additional
documents and will be producing those as soon as possible Aetna anticipates producing several
thousand more plan related documents

4, Plaintiff propounded lnterrogat'ories, Requests for Production, and Requests for

Adrnission on Aetna as well as each plan defendant Aetna has also propounded lnterrogatories,

S"I`IPULA'I`ED MOTION AND [PROPOSED] ORDER GORDON REES SCULLY .
TO CONTINUE DISCOVERY CUT-OFF DEAI)LINE -2 . MAN-`SUKHANI, LLP
' 701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-5115

 

 

 

Lh.lkb)[\)

‘--1&

10
11
12
13
14
15
16
12
18
19
20
21
22
23
24
25
26

 

 

Case 2:'17-0\/~01190~.]LR D'ocument 86 Filed 03/08/19 Page 3 016

Requests for Admission, and Requests for Production. Generally, the written discovery seeks
information related to the 688 underlying claims and the plans involved in this litigation,`\which
makes responding to the requests a very time-consuming task. Aetna has responded to the
Written discovery and the parties have met and conferred regarding those responses Plaintiff
anticipates that substantial time will be spent responding to Aetna’s discovery as well.

5. The parties have been working together cooperativer to conduct the discovery in
this matter as efficiently as is practicable This includes working together to schedule
depositions for representatives of Aetna and Puget So.und Surgical Center. These depositions are
going to take place all over the United States and involves one Witness who is currently in India.
The parties have discussed dates for the depositions and during that process agreed that before
substantial time and money is expended taking depositions in Hartford, New York, Seattle,
among other locations, mediation should be conducted to see if an informal resolution can be
reached

6. The parties have agreed to mediate this matter in the week of April 27 through
May 3, 2019 and are in the process of selecting a mediator. ln an effort to conserve resources
that may not need to be expended to finish discovery and depositions by the current discovery
deadline of April 1, the parties request that the Court continue the-following discovery related

deadlines to the following dates:

 

New Date

Deadline Current Date Requested

 

Disclosure of expert testimony under FRC March 20, 2019 May 30, 2019
26(a)(2)

 

All motions related to discovery must be filed by April 19, 2019 June ll, 2019
(See LCR T(d))'

 

_Discovery completed by April 1, 2019 June 7, 2019

 

 

 

 

 

STIPULATED MOTION AND [PROPOSED] OR])ER GORDON REES SCULLY
TO CONTINUE DISCOVERY CUT-OFF D'EADLINE -3 MANSUKHANI, LLP
701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-5115

 

 

 

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01190~JLR Dcc.ument 86 Fileoi 03/08/19 Page 4 016

7 . Under these unique circumstances where a large number of` claims are at issue, a
tremendous amount of information has already been exchanged, and the parties would like to
mediate before incurring additional expenses to_ complete discovery and take depositions good
cause exists for an extension of the discovery cut-off deadlines as requested above. Additionally,
the parties believe that they can be ready for trial as set for Septernber 1'6, 2019 if they are not
able to resolve the case informally in the agreed to mediation d

-8. The parties have made this request in a timely manner, as the discovery cut-off is
not until April l, 2019-.

Respectf`ully submitted this 8th day of March, 2019.

AXELROD LLP

By /S/Robert J. Axelrod
Robert .T. Axelr-od, Pro Hac Vice
800 Third Ave., Suite, 2800
New York, NY 10022
Tel.: 646.448.5263
ri axelrod@axelrodllp . com

 

YOSHIDA LAW FIRM PLLC

By /s/D.K. Yoshz`da
D.K. Yoshida, WSBA #17365
2025 First Avenue, Suite 1200
Seattle, WA 98121
Tel.: 206.456.7900
Fax: 206.456.7901

dyoshida@yoshidalawfirm.com

Attorneys for Plaintiff
Puget Sound Surgical Center P.S.

STIPULATE]) MOTION AND' [PROPOSE])] ORI)ER GORDON REES SCULLY
TO CONTINUE DISCOVERY CUT-OFF DEADLINE -4 MANSUKHANI, LLP
701 Sth Avenue, Suite 2100
Seattle, WA 98104
Telcphone: `(206) 695-51 l5

 

 

Ul-P~LJ-`l[\)

©OO--JO‘\

10
11
12
13
14
15
16
17
1a
19
20
21
22
23
24
25
26

 

 

Case 2:17-cV-01190-.JLR Document 86 Filed 03/08/19 Page 5 016

SEYFARTH SHAW LLP

By /s/ Erz`c McDOnOu£h _

7 Eric McDonough, Pro Hac Vice
2029 Century Park East, Suite 3500
Los Angeles,' CA 90067-3021
Tel.: 310.201.520`0
emcdonough@sevfarth.com

JENSEN MoRSE BAKER PLLC

By /s/ Sarah E. Swale
Steven Douglas Jensen, WSBA #26495
S'arah E. Swale, WSBA #29626
1809 Seventh Avenue, Suite 410
Seattle, WA 98101
Tel.: 206.682.1550
sarah.swale@imblawvers.com
steve.iensen@irnblawver.s.com

Attorneys for Defendant 1
Sound Health & _Wellness Tru'st Plan

GORDON REES SCULLY MANS-UKHANI, LLP

By /s/ Sczrah Turner '
Sarah Turne-r, WSBA #37748
701 Fifth Avenue, Suite 2100
Seattle, WA 98104 '
Tel.: 206.695.5100

snirner@grsm.com

Attorneys for Defendants

Aetna Life Insurance Company; Aetna, Inc.;
Bechtel Jacob's Company LLC Heaith and
Welfare Plan; Amtrak Health Care Plan;
America Health Care Plan; Nordstrom, Inc.
Classic Plan; Starbucks Health Care Plan;
Costco Wholesale Health Plan

STIPULATED MOTION AND [PROPOSEI)] ORI)ER
TO C()NTINUE DISCOVERY CU'I`-OFF DEADLINE -5

GORDON REES SCULLY

'MANSUKHANI, LLP

701 Sth Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-5115

 

 

 

U'¢-l>b-\t~.)

\QOO'--JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

l l42750/4363034E l

 

 

Case 2:17-cv-01190-JLR Document 86 Filed 03108'!19 Page 6 of 6

II. ORDER
The Court hereby finds that good cause exists to grant the requested relief and that an
extension of the discovery cut-off and expert disclosure deadlines are necessary due to the
exceptional circumstances of agreeing to conduct mediation before proceeding with expensive
discovery that may not prove necessary The discovery cut-off deadline is hereby extended and

the case schedule set forth in the Court’s August 14, 2018 Order is hereby amended as follows

Disclosure of expert testimony under FRC 26(a)(2) May 30, 2019
All motions related to discovery must be filed

by (see LCR 7(d)) June 11, 2019
Discovery completed by June 7 , 2019

The remaining trial and pre-trial deadlines shall remain the same as set forth in the

Ceurt’S Augusi 14 2018 order "`llw, partm shootlrl undnsl“c\aa-\ vl/\@tt~t/l/»<

C ` l V/i c-
ain liTi§S¢é)¢(`r)cO/I§Ir)lliRD ad fe me selected 88<8\223'\'0\8/ case Aeddll inst

narsn;mO~c~cl/\ §§ ,2019. Qv` g` M

Honorable J ames L. Robart
United States District Court Judge

 

STIPULATED MOTION ANI) [PROPOSED] ORDER GORDON REES SCULLY
TO CONTINUE DISC()VERY CUT-OFF DEADLINE -6 MANSUKHANI, LLP
701 5t11 Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-51 15

 

 

